NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                    SUPERIOR COURT OF NEW JERSEY
                                                    APPELLATE DIVISION
                                                    DOCKET NO. A-4168-19

SPECIAL POLICE
ORGANIZATION OF NEW
JERSEY and THE FOLLOWING
MEMBERS: HERIBERTO
ACEVADO, JUAN ALVIRA,
JAMES ANDREWS, PALMER
AMOS, JOAQUIN AYERBE,
JORGE ALEX BARBOSA,
JABREE BELL, RENALDO
BARTE, ALPHONSO BENTON,
THIAGO BETHONICO, KYLE
BROWN, CLIFTON BURCHETT,
CARLOS CABRERA, ALBALINE
CARABALLO, TRACY CHILDRESS,
CAROLINE CLARK, LUCIANO
COLLAZO, VINCENT CORDI,
CHARLIE DAVIS, CURTIS
DORCH, TUWAN FLOYD,
WILLIE FLOYD, MICHAEL
GILLENS, KENDALL GOLDEN,
GENNARO GUANCI, ISMAEL
GUERRERO, GIOVANNI GIIDA,
HARRISON HOGUE, MARK
HALLOWAY, JEROME JEWELL,
WILBERT JOHNSON, VICTOR
JORGE, LARRY KING, DARRELL
LAMPLEY, ALANA LAWRENCE,
GIUSEPPE MAIORANO,
BENJAMIN MAURIELLO,
MARIA MELENDEZ, DELVIS
MATOS, WALTER MELVIN,
HORTENSE MERRITT,
REGINALD MERRITT, JOHN
MEYERS, EUSEBIO MOREIRA,
MARK ODOM, DAVID PAIGE,
OSCAR PANNELLA, RONALD
M. PETFORD, IRIS PHILSON,
RICARDO PRATT, MANNY
REBIMBAS, JAMIE RIVERA,
GARY ROBINSON, MIGUEL J.
RODRIGUEZ, CARMINE RUSSO,
HAKEEM SALEEM, ISRAEL
SEGARRA, JOHN SILVA,
SHAWN SIMMONS, ALBERTO
SMITH, LUIS SOTO, ANTHONY
SUTTON, ELLIOT TAYLOR,
DIKRAN TEHLIKIAN, ROBERTO
TELLEZ, ALAIN VARELA,
GEORGE VASQUEZ, LOUIS
WALKER ADMIRAL WIMBERLY,
TIMOTHY WISE, TARIQ YASIN,
DEVIN ZAMORA, and on behalf of
ALL SPECIAL POLICE HIRED BY
THE CITY OF NEWARK,

         Plaintiffs-Appellants,
v.

CITY OF NEWARK, ANTHONY
AMBROSE, CITY OF NEWARK
MAYOR RAS BARAKA, NEWARK
CITY COUNCIL MEMBERS,
LAMONICA MCIVER, LUIS A.
QUINTANA, JOHN SHARPE JAMES,
JOSEPH A. MCCALLUM JR.,
ANIBAL RAMOS JR., AUGUSTO
AMADOR, EDDIE OSBORNE and

                                      A-4168-19
                                  2
CARLOS M. GONZALEZ,

          Defendants-Respondents.
_______________________________

            Submitted October 25, 2021 – Decided July 25, 2022

            Before Judges Vernoia and Firko.

            On appeal from the Superior Court of New Jersey, Law
            Division, Essex County, Docket No. L-7121-19.

            Eldridge Hawkins, attorney for appellants.

            Yvette Gibbons, attorney for respondents City of
            Newark Mayor Ras Baraka, Newark City Council
            Members LaMonica McIver, Luis A. Quintana, John
            Sharpe James, Joseph A. McCallum Jr., Anibal Ramos
            Jr., Augusto Amador, Eddie Osborne and Carlos M.
            Gonzalez.

            Schenck, Price, Smith & King, LLP, attorneys for
            respondent Anthony Ambrose (Gary F. Werner, Jeffrey
            T. LaRosa and Ryder T. Ulon, of counsel and on the
            brief).

PER CURIAM

      The complaint in this matter asserts eleven separate causes of action

arising from a simple and singular factual basis.       Plaintiffs Special Police

Organization of New Jersey and seventy-two of its members allege that as a

condition of a special police officer's retention as independent contractors by the

City of Newark, the officer is required to voluntarily perform twenty hours of


                                                                             A-4168-19
                                        3
service each year on behalf of the City without compensation. Each of plaintiffs'

eleven causes of action is founded, in one fashion or another, on the premise the

requirement violates a special police officer's constitutional, common law, and

statutory rights.

      Plaintiffs appeal from orders granting summary judgment to defendants,

the City, Newark Mayor Ras Baraka, and Newark City Council members

Lamonica McIver, Luis A. Quintana, John Sharpe James, Joseph A. McCallum,

Jr., Anibal Ramos, Jr., Augusto Amador, Eddie Osborne, and Carlos M.

Gonzalez.1 Plaintiffs also appeal from an order granting the City's Public Safety

Director Anthony Ambrose's motion to dismiss the complaint for failure to state

a claim upon which relief may be granted. Plaintiffs further appeal from orders

denying    their    cross-motion   for   partial   summary    judgment    and    for




1
  The notice of motion filed on behalf of these defendants is captioned as a "[]
MOTION TO DISMISS THE COMPLAINT" pursuant to Rule 4:4-6, but the
motion also includes a request for "dismissal" under Rule 4:46-2, which governs
summary judgment motions. The court properly considered the motion as
requesting summary judgment because it is supported by an affidavit asserting
facts outside of the allegations in the complaint. See R. 4:6-2(e) (providing "[i]f,
on a motion to dismiss" for failure to state a claim upon which rel ief may be
granted, "matters outside the pleading are presented to and not excluded by the
court, the motion shall be treated as one for summary judgment").


                                                                              A-4168-19
                                         4
reconsideration of the summary judgment and dismissal orders. Unpersuaded

by plaintiffs' claims the court erred by entering the orders, we affirm.

                                         I.

      Because plaintiffs challenge orders granting summary judgment pursuant

to Rule 4:46-2 and dismissing the complaint for failure to state a claim upon

which relief may be granted pursuant to Rule 4:6-2(e), we summarize both the

factual allegations in the complaint and the undisputed material facts presented

to the motion court.     The material facts, as alleged in the complaint and

established by the summary judgment record, are not disputed.

      The individual plaintiffs are, or were, special police officers. According

to plaintiffs, special police officers are "[]independent contractors[]" who

comprise a "class of person[s] . . . who obtain employment from private entities

under the authority of the City." In their brief on appeal, plaintiffs reiterate, as

a matter of fact, special police officers are independent contractors and not

employees of the City; they emphatically state "THERE IS NO DISPUTE THAT

PLAINTIFFS ARE NOT EMPLOYEES" of the City.2


2
  Because plaintiffs assert they are independent contractors as a matter of fact
and law, and defendants do not dispute plaintiffs' claim, there is no issue
presented by either the allegations in the complaint or the summary judgment
record as to whether plaintiffs are independent contractors or employees. For


                                                                              A-4168-19
                                         5
purposes of considering whether the complaint alleges sufficient facts
supporting the asserted causes of action, see R. 4:6-2(e), or the record permits
entry of summary judgment on plaintiffs' claims against plaintiffs as a matter or
law, see R. 4:6-2(c), we accept plaintiffs' averments, representations, and
insistence they are independent contractors while serving as special police
officers, including while they perform the twenty-hours of volunteer work each
year without compensation. See generally Est. of Kotsovska ex rel. Kotsovska
v. Liebman, 221 N.J. 568, 594-95 (2015) (discussing "hybrid" test based on
analysis of twelve factors to determine if an individual is an employee or
independent contractor under the New Jersey Law Against Discrimination
(LAD), N.J.S.A. 10:5-1 to -65); see also Hargrove v. Sleepy's, LLC, 220 N.J.
289, 302-05 (2015) (discussing standards for determining whether an individual
is an employee or an independent contractor for purposes of determining the
applicability of the Wage Payment Law, N.J.S.A. 34:11-4.1 to -4.14, and the
Wage and Hour Law, N.J.S.A. 34:11-56(a) to -56(a)38). Plaintiffs did not argue
before the motion court, nor argue on appeal, they are employees of the City
while performing their duties, including those performed pursuant to the
volunteer requirement. As a result, we do not consider or decide whether, for
example, the volunteer requirement challenged in the complaint violates the
Wage Payment Law, the Wage and Hour Law or any other state or federal statute
governing the payment of wages to employees. See, e.g., Hargrove, 220 N.J. at
302-305 (explaining requirements of the Wage Payment Law and Wage and
Hour Law are applicable to employees but not independent contractors); Iliadis
v. Wal-Mart Stores, Inc., 191 N.J. 88, 95-96 (2007) (allowing a class action to
proceed in part on claims by current and former employees that their employer
violated the Wage and Hour Law and "N.J.A.C. 12:56-5.2 (mandating
compensation for all hours worked)" by failing to pay them for time worked);
see also Sklodowsky v. Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011)
(holding issues not briefed on appeal are deemed waived); Nieder v. Royal
Indem. Ins. Co., 62 N.J. 229, 234 (1973) (explaining a reviewing court need not
consider arguments not presented to the trial court when the opportunity to do
so was available unless such arguments go to the court's jurisdiction or concern
matters of significant public interest).


                                                                           A-4168-19
                                       6
      The policies and requirements applicable to the City's special police

officers are promulgated in General Orders issued by the Newark Police

Department.     The General Orders provide special police officers are not

members of the Newark Police Department; their appointments to the position

expire annually on December 31; and applications for renewal of their

appointments must be made no later than October 1. 3

      The pertinent iterations of the General Orders have included different

versions of the volunteer requirement plaintiffs' challenge in their complaint.4

The 2014 General Order stated:

            Special [p]olice [o]fficers are required to volunteer, on
            a yearly basis, twenty hours of service for Special
            Events to the City of Newark while working in the
            capacity of a Newark [s]pecial [p]olice [o]fficer. It
            shall be the responsibility of all [s]pecial [p]olice
            [o]fficers to fulfill this obligation. Failure to do so may
            result in disciplinary action.

      The 2016 General Order modified the volunteer requirement, stating:



3
  The General Orders also provide that the Special Police Officers Association,
a plaintiff here, "is not a union." The status of the association as a purported
representative of the individual plaintiff special police officers is not defined in
the motion record. We need not address the association's status, however,
because the complaint alleges the individual plaintiffs are or were special police
officers who are, or were, subject to the requirements of the General Orders.
4
  The complaint does not allege that any special police officer has been
disciplined for failing to perform the twenty hours of volunteer service.
                                                                              A-4168-19
                                         7
            Special [p]olice [o]fficers are required to volunteer, on
            a yearly basis, for a minimum of eight (8) hours for
            training and twelve (12) hours of service for a total of
            twenty (20) hours per calendar year, for Special Events
            for the City of Newark while working in the capacity of
            a Newark [s]pecial [p]olice [o]fficer. It shall be the
            responsibility of all [s]pecial [p]olice [o]fficers to
            fulfill this obligation. Failure to do so may result in
            disciplinary action.

      The 2017 General Order imposed a different volunteer obligation:

            Special [p]olice [o]fficers are required to volunteer
            twenty (20) hours within a one (1) year period,
            beginning on December 1st and ending on November
            30th of the reporting year. These hours can be
            completed by working in the capacity of a Newark
            [s]pecial [p]olice [o]fficer at special events or by
            conducting other functions as instructed by the Public
            Safety Director or the Chief of Police for the City of
            Newark. All volunteer hours MUST be satisfied by
            November 30th of each year.           It shall be the
            responsibility of all [s]pecial [p]olice [o]fficers to
            fulfill this obligation. Failure to do so may result in
            disciplinary action.

      In March 2019, plaintiffs filed a complaint against defendants in federal

district court alleging various federal and state law causes of action challenging

the volunteer requirement. Defendants moved to dismiss the complaint for

failure to state a claim upon which relief may be granted. See F.R.C.P. 12(b)(6).

      In a written opinion, the district court found plaintiffs failed to adequately

plead their claim the volunteer requirement violated the prohibition against


                                                                              A-4168-19
                                         8
"slavery [and] involuntary servitude" in the Thirteenth Amendment to the

United States Constitution. The court explained the Thirteenth Amendment

"prohibits 'compulsory labor akin to African slavery'" and "[t]he twenty hours

of volunteer work required to maintain [a special police officer's] contract[] of

employment is not the type of involuntary servitude prohibited by the Thirteenth

Amendment."

      The court dismissed the federal causes of action and, in an exercise of its

discretion, dismissed plaintiffs' state-law claims without prejudice. Plaintiffs

subsequently filed a complaint in the Law Division alleging eleven state law

claims against the same defendants based on the same facts as those in the

federal action.

      In their Law Division complaint, plaintiffs allege the Special Police

Organization of New Jersey is an organization of special police officers, and the

individual plaintiffs are special police officers in the City. The complaint further

alleges the individual plaintiffs "are a class of person[s]" who are "independent

contractors" and "who obtain employment from private entities under the

authority of the City."

      Plaintiffs allege that, as a result of the volunteer requirement imposed by

the various General Orders, special police officers have been, and continue to


                                                                              A-4168-19
                                         9
be, required to work twenty hours per year without compensation at various City

events.

      Plaintiffs claim the individual defendants, acting in their official

capacities, recklessly and intentionally inflicted severe emotional distress by

depriving the individual plaintiff special police officers of their "[c]ivil and

[c]onstitutional rights" (first count), and negligently, recklessly, and wantonly

disregarded the special police officers' rights by failing to ensure their protection

and by failing to train and supervise others who deprived them of their rights

(second count).

      Plaintiffs allege defendants violated the prohibition against "involuntary

service" in violation of Article I, paragraph 20 of the New Jersey constitution

(third count), and violated plaintiffs' rights under Article I, paragraphs 2(a), 6,

9, 18, 19, 20, and 22 of the New Jersey constitution (fourth count).            The

complaint further avers individual defendants' actions constituted intentional

and reckless infliction of severe emotional distress (fifth count). In the sixth

count, plaintiffs allege defendants violated the LAD, N.J.S.A. 10:5-1 to -50;

N.J.S.A. 10:1-2; and N.J.S.A. 40A:9-6 by denying plaintiffs access to places of

public accommodation. In two separate counts, plaintiffs allege defendants

violated various provisions of our Criminal Code, and that some of those


                                                                              A-4168-19
                                        10
violations support a cause of action under the New Jersey Civil Rights Act,

N.J.S.A. 10:6-1 to -2 (counts seven and eight).

      The complaint includes an additional claim the volunteer requirement

deprived plaintiffs of equal access to places of public accommodation and

defendants otherwise retaliated against plaintiffs in violation of the New Jersey

Civil Rights Act (ninth count).       Plaintiffs also allege defendants' actions

constituted robbery, extortion, and racketeering in violation of the Criminal

Code, see N.J.S.A. 2C:41-1 to -6.2, (tenth count). Although plaintiffs did not

assert a breach of contract claim, and assert they are not parties to contracts with

the City, they allege in the eleventh count that defendants breached the covenant

of good faith and fair dealing and intentionally interfered with plaintiffs'

"[b]eneficial [s]tatus."

      As noted, following the filing of the Law Division complaint, defendant

Ambrose moved for dismissal under Rule 4:6-2(e), arguing the complaint failed

to state a claim upon which relief may be granted against him, and the remaining

defendants moved for dismissal and also for summary judgment in accordance

with Rule 4:46-2. After hearing argument on the motions, the court rendered a

decision from the bench explaining plaintiffs failed to cite any legal authority

establishing the volunteer requirement is unlawful; there is no legal prohibition


                                                                              A-4168-19
                                        11
barring independent contractors from agreeing to provide voluntary services as

a condition for providing other services for compensation; and plaintiffs are not

compelled to satisfy the volunteer requirement but instead freely and voluntarily

accepted the volunteer requirement as a condition of their annual appointments

as special police officers.

      The court rejected plaintiffs' claim the volunteer requirement constitutes

involuntary servitude prohibited by the Thirteenth Amendment to the United

States Constitution. The court held plaintiffs are collaterally estopped from

asserting the requirement constitutes involuntary servitude because the federal

district court rejected the identical claim plaintiffs asserted against the same

defendants.

      The court also determined plaintiffs failed to adequately plead or present

evidence of a criminal enterprise sufficient to support a claim under N.J.S.A.

2C:41-1 to -6.2, which define the criminal offense of racketeering and plaintiffs

refer to as the "RICO" statute. Additionally, the court concluded the first seven

counts of the complaint were time-barred by the two-year limitations period in

N.J.S.A. 2A:14-2(a) because the volunteer requirement was first promulgated in

the 2014 General Order, and the complaint was not filed until 2019. The court




                                                                           A-4168-19
                                      12
rejected plaintiffs' assertion the claims in those counts were not time-barred

based on the continuing violation doctrine.

      The court also determined plaintiffs' infliction of emotional distress

claims failed because plaintiffs neither pleaded nor presented evidence they

suffered the requisite emotional distress to support the causes of action. The

court found no basis for plaintiffs' retaliation claims under the LAD because

plaintiffs are independent contractors and not employees of the City.

      The court entered orders granting Ambrose's motion to dismiss the

complaint with prejudice, granting the remaining defendants summary

judgment, and denying plaintiffs' cross-motion for partial summary judgment.

The court later entered orders denying plaintiffs' two            motions for

reconsideration. This appeal followed.

      Plaintiffs present the following arguments for our consideration:

            POINT I

            CONTRARY TO [DEFENDANTS'] POSITION,
            [PLAINTIFFS'] COMPLAINT DOES NOT SEEK TO
            REWRITE ANY CONTRACT WITH THE CITY IN
            CONTRAVENTION OF NEW JERSEY LAW.

            POINT II

            THE CLAIMS SET FORTH IN THE FIRST
            THROUGH SEVENTH COUNTS OF     THE


                                                                          A-4168-19
                                      13
COMPLAINT ARE NOT TIME BARRED BECAUSE
OF A TWO-YEAR STATUTE OF LIMITATIONS.

POINT III

PLAINTIFFS['] NON-STATUTORY TORT CLAIMS
NEED NOT BE DISMISSED FOR FAILURE TO FILE
A TIMELY NOTICE OF TORT CLAIM.

POINT IV

[PLAINTIFFS'] COMPLAINT SHOULD NOT HAVE
BEEN DISMISSED AS [PLAINTIFFS] HAVE PLED
VERY COGNIZABLE CLAIMS AGAINST THE
DIRECTOR AND OTHER DEFENDANTS.

     A. [DEFENDANTS'] COUNSEL THROWS
INTO THE POT EVERY NOW AND THEN A NON-
REQUIREMENT TO ATTEMPT TO PERSUADE OR
DISSUADE THE COURT. IT IS ASSUMED THIS
APPELLATE COURT SEES WHAT I SEE.
[DEFENDANTS']                      COUNSEL
UTILIZES . . . FEDERAL CASES IN ATTEMPTS TO
REACH THE REQUIREMENT OF NECESSITY IN
SEEKING MEDICAL TREATMENT . . . AS A SINE
QUA NON FOR RECOVERY (WHICH IT IS NOT).

    B. PLAINTIFFS INDEED ARTICULATED
FACTS OR CONDUCT EVINCING A VIOLATION
OF THEIR RIGHTS OF THEIR RIGHTS UNDER
ARTICLE   I   OF   THE   NEW    JERSEY
CONSTITUTION.

    C.     PLAINTIFFS  DO   STATE   A
DISCRIMINATION  CLAIM   AGAINST   THE
DIRECTOR UNDER NEW JERSEY'S LAW
AGAINST DISCRIMINATION AS THEY ARE
MEMBERS OF THE PUBLIC ENTITLED TO ALL

                                              A-4168-19
                    14
BENEFITS AND RIGHTS, ETC. OF THE CITY OF
NEWARK WHICH IS A PLACE OF PUBLIC
ACCOMODATION UNDER THE [LAD] AS
DEFINED IN N.J.S.A. 10:12-1 ET SEQ.

    D. PLAINTIFFS ARE "DE FACTO OFFICERS"
WARRANTING ADDITIONAL COMPENSATION
UNDER N.J.S.A. 40A:9-6.

    E. PLAINTIFFS HAVE ADEQUATELY PLED
AND PROVEN THE EXISTENCE OF A CRIMINAL
ENTERPRISE AND CRIMINAL BEHAVIOR
SUFFICIENT TO SUSTAIN A CLAIM UNDER NJ
RICO.

    F. [PLAINTIFFS'] CLAIMS OF BREACH OF
IMPLIED COVENANT OF GOOD FAITH AND FAIR
DEALING DO NOT FAIL AS PLAINTIFFS DO NOT
SEEK TO IMPOSE CONTRACTUAL ADDITIONS
INCONSISTENT WITH THE TERMS OF THEIR
UNLAWFUL "CONTRACTUAL" ARRANGEMENT
WITH THE CITY.

POINT V

THE DIRECTOR IS NOT        ENTITLED   TO
QUALIFIED IMMUNITY.

POINT VI

DEFENDANT AMBROSE'S ALLEGATIONS THAT
PLAINTIFFS MAKE AN IMPROPER ATTEMPT TO
REWRITE THEIR (NON-EXISTING) CONTRACT
WITH THE CITY IS AN UNSUPPORTED NON-
RELEVANT ARGUMENT WITH NO LEGAL
EFFECT.



                                            A-4168-19
                   15
            POINT VII

            THE LAW OF CONTINUING VIOLATION IS
            APPLICABLE [sic] FAVORABLY TO PLAINTIFFS.

            POINT VIII

            PLAINTIFFS ARE   NOT   BARRED   FROM
            ASSERTING AN EQUAL PROTECTION CLAIM
            AND HAVE SUCCESSFULLY PROVEN SAME.

            POINT IX

            NO PARTY DEFENDANT IS ENTITLED TO
            QUALIFIED IMMUNITY WITH REGARD TO
            VIOLATING THE CONSTITUTION, CRIMINAL
            LAW AND ENGAGING IN ULTRA VIRIOUS ACTS.

            POINT X

            THERE IS NO DISPUTE THAT PLAINTIFFS ARE
            NOT EMPLOYEES AND ARE NOT A PROTECTED
            CLASS UNDER N.J.S.A. 10:5-12(a).

            POINT XI

            PLAINTIFFS SHOULD HAVE BEEN GRANTED
            THEIR RECONSIDERATION MOTION.

                                       II.

      We conduct a de novo review of a court's decision on a motion to dismiss

for failure to state a claim upon which relief may be granted. Sashihara v. Nobel

Learning Cmtys. Inc., 461 N.J. Super. 195, 200 (App. Div. 2019). "We examine

'the legal sufficiency of the facts alleged on the face of the complaint, doing so

                                                                            A-4168-19
                                       16
with liberality, and [accord] every reasonable inference to the plaintiffs.'" Id. at

200-201 (alteration in original) (quoting Borough of Seaside Park v. Comm'r of

N.J. Dep't of Educ., 432 N.J. Super. 167, 200 (App. Div. 2013)). The test is

"whether a cause of action is 'suggested' by the facts." Id. at 201 (quoting

Printing Mart-Morristown v. Sharp Elecs., 116 N.J. 739, 746 (1989); Velantzas

v. Colgate-Palmolive, 109 N.J. 189, 192 (1988)).          A reviewing court will

"dismiss the pleading 'if it states no basis for relief and discovery would not

provide one.'" Ibid. (quoting Rezem Fam. Assocs. v. Borough of Millstone, 423

N.J. Super. 103, 113 (App. Div. 2011)).

      Similarly, we review de novo the grant of summary judgment "in

accordance with the same standard as the motion judge." Globe Motor Co. v.

Igdalev, 225 N.J. 469, 479 (2016) (quoting Bhagat v. Bhagat, 217 N.J. 22, 38

(2014)). That standard is dictated by Rule 4:46-2(c), which states summary

judgment should be granted "if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." Ibid.

(quoting R. 4:46-2(c)).




                                                                              A-4168-19
                                        17
                                        A.

      Plaintiffs argue the court erred by finding: the causes of action asserted

in counts one through seven of the complaint are barred by the two-year statute

of limitations applicable to causes of action for injuries to the person , N.J.S.A.

2A:14-2; the continuing violation doctrine did not support a finding the claims

were timely filed; and the "non-statutory" tort claims asserted in those counts

are barred because a notice of claim under the New Jersey Tort Claims Act

(TCA), N.J.S.A. 59:1-1 to -59:12-3, was not timely served. Determining the

date upon which a statute of limitations begins to run is an issue of law, subject

to plenary review. Town of Kearny v. Brandt, 214 N.J. 76, 93 (2013). The same

standard applies to the court's determination of the timeliness of the service of

notice of a tort claim under the TCA. See J.P. v. Smith, 444 N.J. Super. 507,

524-29 (App. Div. 2016) (applying plenary standard of review to court's

determination of timeliness of tort claims notice under the TCA).

      Plaintiffs'   arguments    are   confusing,    inconsistent,   and   wholly

unpersuasive. For example, in Point II of their merits brief, plaintiffs argue the

court erred by relying on the two-year statute of limitations in N.J.S.A. 2A:14-

2(a) because "N.J.S.A. 2A:14-1 has a [six]-year statute for contracts," and the

RICO statute, "has a [five to ten] year statute of limitations." The argument


                                                                             A-4168-19
                                       18
borders on the frivolous because counts one through seven of the complaint do

not assert either contract or RICO claims.5

      Similarly, in Point III, plaintiffs incongruously argue the court erred by

finding the "non-statutory claims" asserted in the first seven counts were

improperly dismissed based on a failure to comply with the notice requirements

of the TCA, see N.J.S.A. 59:8-8, but plaintiffs do not offer any legal authority

supporting the claim. They solely rely on the Court's holding in Fuchilla v.

Layman, 109 N.J. 319, 338 (1988), that the notice requirements of the TCA are

inapplicable to statutory claims asserted under the LAD. Contrary to plaintiffs'

assertion, in Fuchilla the Court did not decide the notice requirements of the

TCA are inapplicable to "non-statutory" claims. Thus, Fuchilla provides no


5
    As noted, counts one, and five allege tort claims for negligent infliction of
emotional distress, and intentional infliction of emotional distress clai ms
respectively, each of which is subject to the two-year statute of limitations in
N.J.S.A. 2A:14-1. Fraser v. Bovino, 317 N.J. Super. 23, 34 (App. Div. 1998).
Similarly, but vaguely, count two alleges plaintiffs' suffered injuries due to the
negligent supervision of those they claimed negligently inflicted emotional
distress. Plaintiffs do not dispute N.J.S.A. 2A:14-2(a) provides the applicable
limitations period for that claim. In counts three, four, and seven, plaintiffs
allege violation of their civil rights and constitutional claims, and the New
Jersey Civil Rights Act, and those claims are subject to the two-year limitations
period in N.J.S.A. 2A:14-2(a). Lapolla v. Cnty. of Union, 449 N.J. Super. 288,
298 (App. Div. 2017). Count six alleges a violation of the LAD and is subject
to the two-year statute of limitations. Montells v. Haynes, 133 N.J. 282, 292-93
(1993). Plaintiffs' putative RICO claim is not asserted in the first seven counts;
it is asserted in count eight.
                                                                            A-4168-19
                                       19
support for plaintiff's argument the court erred by dismissing the "non-statutory"

causes of action based on plaintiffs' purported failure to comply with the notice

requirements of the TCA.6

      Despite the incongruity of plaintiff's arguments, we are convinced the

court erred by dismissing the complaint on Ambrose's motion and granting the

remaining defendants summary judgment on statute of limitations grounds and

the purported failure of plaintiffs to file a timely notice of claim as required

under the TCA.       We find the record inadequate to support the court's

determinations.

      The primary task of a court considering whether a claim is filed within the

applicable limitations period is when the cause of action accrued. The Palisades

at Fort Lee Condo. Ass'n v. 100 Old Palisade, LLC, 230 N.J. 427, 442 (2017).

"Accrual of an action is the trigger that commences the statute-of-limitations

clock." Ibid. Generally, a cause of action accrues "when 'the facts presented

would alert a reasonable person, exercising ordinary diligence, that he or she




6
   As to the first seven counts of the complaint, Fuchilla applies only to count
six, which asserts a claim under the LAD. To the extent the court's decision
dismissing, and granting summary judgment on, count six is founded on a
purported failure to timely file a notice of tort claim, as is required under
N.J.S.A. 59:8-8, the court erred in doing so.
                                                                            A-4168-19
                                       20
was injured due to the fault of another.'" Id. at 443 (quoting Caravaggio v.

D'Agostini, 166 N.J. 237, 246 (2001)).

      To prosecute a tort claim against a public entity, a plaintiff must not only

file the claim within the applicable limitations period, the plaintiff must also

"file a notice of claim within ninety days of the accrual of the cause of action."

Ben Elazar v. Macrietta Cleaners, Inc., 230 N.J. 123, 133 (2017); see also

N.J.S.A. 59:8-8. A court must determine the date of accrual "in accordance with

existing law in the private sector." Id. at 134 (quoting Beauchamp v. Amedio,

164 N.J. 111, 116 (2000)).

      Thus, to assess the timeliness of plaintiffs' claims in the first seven counts

of the complaint for statute of limitations purposes and for plaintiffs' compliance

with the notice requirements of the TCA, it was necessary for the court to

determine the accrual dates of the causes of action in the complaint's first seven

counts. The record establishes the City first promulgated the General Orders

imposing the volunteer requirement in 2014, and then issued orders revising the

requirement in 2016 and 2017. The court, however, erred by concluding counts

one through seven are time-barred simply because the complaint was filed more

than two years after the promulgation of the 2014 General Order.




                                                                              A-4168-19
                                       21
      The record is bereft of evidence establishing when the City first appointed

each of the individual plaintiffs as a special police officer, demonstrating when

each was notified of the various General Orders imposing the volunteer

requirement, and detailing other circumstances pertinent to determining when a

reasonable person appointed as a special police officer, exercising ordinary

diligence, would have been alerted he or she was damaged by the City's

allegedly wrongful imposition of the volunteer requirement. See The Palisades

at Fort Lee Condo. Ass'n, 230 N.J. at 442. Lacking such a record, it is not

possible to determine the accrual date for plaintiffs' causes of action in counts

one through seven such that the limitations period for the claims may be properly

determined. We therefore reject the court's dismissal and summary judgment

award on the causes of action in the first through seventh counts based on statute

of limitations grounds.

      For the same reasons, the court erred by determining the continuing

violation doctrine could not, as a matter of undisputed fact, support a finding the

claims asserted in counts one through seven were timely filed as a matter of law.

The doctrine is an equitable remedy that allows a plaintiff to "pursue a cause of

action even after strict application of a statute of limitations would bar relief,"

Fox v. Millman, 210 N.J. 401, 416 (2012), and it "provides that when an


                                                                             A-4168-19
                                       22
individual experiences a 'continual, cumulative pattern of tortious conduct, the

statute of limitations does not begin to run until the wrongful action ceases,'"

Roa v. Roa, 200 N.J. 555, 568 (2010) (quoting Wilson v. Wal-Mart Stores, 158

N.J. 263, 272 (1999)). The record simply does not permit a determination as to

whether the equitable doctrine supports an extension of the limitation periods ,

even assuming an extension is required, for plaintiffs' claims.

      The record also does not permit a determination as to the timeliness of the

plaintiffs' notice of tort claim under the TCA. We cannot determine based on

the record presented whether any or all of plaintiffs' claims are barred based on

a purported failure to comply with the procedural or substantive requireme nts

of the Act because the record does not permit a determination of each claim's

accrual date. See Bel Elazar, 230 N.J. at 133-34 (explaining the first step in

assessing whether a notice of tort claim under N.J.S.A. 59:8-8 is "determin[ing]

the date on which the claim accrued"). We therefore find the record inadequate

to support defendants' arguments, made in Ambrose's motion to dismiss and the

other defendants' summary judgment motion, that plaintiffs' claims are

procedurally bar under the TCA.




                                                                           A-4168-19
                                      23
                                        B.

      We next consider whether the motion court correctly dismissed plaintiffs'

complaint against Ambrose and granted dismissal and summary judgment to the

remaining defendants. That task is made difficult because plaintiffs ' brief on

appeal does not detail or define the elements of each of their causes of action,

offer argument supporting their claims the court erred by either dismissing or

granting summary as to each, or cite to competent evidence in the record

establishing the essential elements of each.7 Instead, their brief is replete with


7
   For example, plaintiffs' complaint generally alleges defendants violated the
RICO statute, but in their brief on appeal plaintiffs do not define or addres s the
elements of a RICO cause of action, see State v. Ball, 141 N.J. 142, 181 (1995)
(describing the essential elements of RICO claim), and plaintiffs do not cite to
any evidence supporting the claim. RICO claims requires proof of a "pattern of
racketeering activity"—that is, evidence showing defendants "[e]ngag[ed] in at
least two incidents of racketeering conduct" and "that the incidents of
racketeering activity embrace criminal conduct that has either the same or
similar purposes, results, participants or victims or methods of commission or
are otherwise interrelated by distinguishing characteristics and are not isolated
incidents." N.J.S.A. 2C:41-1(d). Further, "racketeering activity" requires proof
of "crimes under the laws of New Jersey or . . . equivalent crimes under the laws
of any other jurisdiction," or any act falling within the federal statutory
definition of "racketeering activity." N.J.S.A. 2C:41-1(a)(1)(2).
       Plaintiffs' complaint contains nothing more than vague assertions of
criminal conduct, and the record is devoid of any evidence supporting the claim.
Several of the criminal statutes plaintiffs enumerate in the complaint are
manifestly inapplicable: four pertain to auto theft crimes—N.J.S.A. 2C:20-2.1,
2C:20-2.2, 2C:20-16, and 2C:20-18; N.J.S.A. 2C:28-4 pertains to the filing of
false reports to law enforcement authorities; N.J.S.A. 2C:13-2 defines the crime


                                                                             A-4168-19
                                       24
broad, conclusory assertions unsupported by reasoned legal arguments

addressing the elements of the claims asserted in the complaint. Our standards

of review, and our role as an appellate court, does not require that we forage

through the record to determine whether the court committed errors plaintiffs

fail to expressly identify or provide legal argument. See Drinker Biddle & Reath

LLP v. N.J. Dep't of Law & Pub. Safety, 421 N.J. Super. 489, 496 n.5 (App.

Div. 2011) (explaining an issue not briefed on appeal is deemed abandoned).

      Our de novo review also does not require that we conduct independent

research concerning the propriety of the volunteer requirement and provide an

advisory opinion on the legality of the requirement, and we offer none. Based

on the broad, frequently vague, repeatedly inconsistent, and conclusory

assertions presented in plaintiffs' brief, we limit ourselves to the arguments set

forth in the brief's point headings, see Mid-Atlantic Solar Energy Industries

Ass'n v. Christie, 418 N.J. Super. 499, 508 (App. Div. 2011) (declining to


of criminal restraint; N.J.S.A. 2C:13-5 pertains to criminal coercion; N.J.S.A.
2C:30-2 pertains to official misconduct; and N.J.S.A. 2C:21-5, which defines
the offense of misapplication of entrusted property and the property of the
government. Plaintiffs further cite N.J.S.A. 2C:30-16, a non-existent statute.
Plaintiffs only statutory citation related to racketeering is N.J.S.A. 2C:41-2(c).
As noted, plaintiffs offers no allegations and no evidence supporting a viable
claim defendants committed any of the alleged offenses, and, as we explain, all
the claims are founded on the incorrect premise the volunteer requirement is
unlawful.
                                                                            A-4168-19
                                       25
address issues not specified in a point heading in violation of Rule 2:6-2(a)(6)),

and we address the singular and fundamental assertion upon which all the

asserted causes of action are based—that the volunteer requirement is unlawful.

       Plaintiffs' oft-repeated contention the volunteer requirement is unlawful

constitutes the singular foundation for their claims, but it is untethered to any

citation to a constitutional, statutory, or common law principle establishing it is

unlawful for an independent contractor to agree to provide services without

compensation as a condition of the contractor's retention to provide other

services for which he or she is paid. In other words, although plaintiffs claim

the volunteer requirement is unlawful as applied to them as the independent

contractors they claim to be, they do not cite to any legal principle establishing

that is so.

       Plaintiffs argued before the motion court, and argue on appeal, the

volunteer requirement is unlawful because it is tantamount to the "slavery" and

"involuntary servitude" prohibited by the Thirteenth Amendment to the United

States Constitution. The court correctly determined the claim is barred under

the doctrine of collateral estoppel because the identical claim was considered

and rejected by the federal district court in plaintiffs' prior lawsuit against

defendants, see In re Estate of Dawson, 136 N.J. 1, 20-21 (1994) (explaining


                                                                             A-4168-19
                                       26
requirements for application of doctrine of collateral estoppel to bar re-litigation

of an issue decided in a prior proceeding), and plaintiffs do not challenge the

motion court's application of the doctrine as a bar to their involuntary servitude

claim, see Sklodowsky, 417 N.J. Super. at 657 (explaining an issue not briefed

on appeal is deemed waived).

      Additionally, as the district court recognized, the volunteer requirement is

also unlike the slavery and involuntary servitude prohibited by the Thirteenth

Amendment. "[T]he term 'involuntary servitude' was intended to cover those

forms of compulsory labor akin to African slavery which, in practical terms,

would tend to produce like undesirable results." David v. Vesta Co., 45 N.J.

301, 320 (1965) (alteration in original) (quoting Butler v. Perry, 240 U.S. 328,

332 (1916)). The Third Circuit Court of Appeals has explained that "[m]odern

day examples of involuntary servitude have been limited to labor camps, isolated

religious sects, or forced confinement." Steirer v. Bethlehem Area Sch. Dist.,

987 F.2d 989, 999 (3rd Cir. 1993). There is no involuntary servitude where

"individuals ha[ve] alternatives to performing the labor," even if the choice of

not working "may not be appealing." Id. at 1000.

      There is no involuntary servitude within the meaning of the Thirteenth

Amendment, where, as here, "the servant knows he [or she] has a choice between


                                                                              A-4168-19
                                        27
continued service and freedom, even if the master has led him[or her] to believe

that the choice may entail consequences that are exceedingly bad." United

States v. Booker, 655 F.2d 562, 566-67 (4th Cir. 1981) (quoting United States

v. Shackney, 333 F.2d 475, 486 (2d Cir. 1964)). Thus, there is no involuntary

servitude "when the state requires attorneys to provide a fixed number of hours

of legal representation without compensation as a condition of practicing law,"

and "the . . . government collect[s] liquidated damages from a participant in the

National Health Service Corps scholarship program who, after receiving the

scholarship money and completing his medical degree, declined to perform the

required services." Steirer, 987 F.2d at 999. That is because "the lawyer can

choose not to practice law to avoid the mandatory service requirement . . . [and]

the doctor can refuse to provide the contracted-for services and instead pay the

damages for breach of contract." Id. at 1000. The same is true here.

      The volunteer requirement does not constitute involuntary servitude

because plaintiffs are not compelled to perform the volunteer services. The

individual plaintiffs have the unfettered choice to avoid performing volunteer

services by opting not to accept an appointment as a Newark special police

officer that is expressly conditioned on the requirement that they comply with

the requirements of the General Orders, including the requirement they provide


                                                                           A-4168-19
                                      28
twenty-hours of volunteer services to the City without compensation. As a

result, there is nothing involuntary about their decision to accept the City's

appointment with their agreement as independent contractors to provide the

volunteer services. The special police officers may not like the consequences

of their choice, but the fact that they have the choice not to work as special

police officers is inconsistent with the notion that fulfillment of the volunteer

requirement constitutes involuntary servitude.

      Plaintiffs also allege the volunteer requirement is unlawful because it runs

afoul of N.J.S.A. 40A:14-146.14, which defines the terms of appointment of

special police officers. They argue the statute mandates they be compensated

for all services performed as part of their appointments, relying exclusively on

the following portion of the provision:

            A special law enforcement officer shall be deemed to
            be on duty only while the officer is performing the
            public safety functions on behalf of the local unit
            pursuant to this act and when the officer is receiving
            compensation, if any, from the local unit at the rates or
            stipends established . . . by ordinance.[8]

8
   In their brief on appeal, plaintiffs quote this portion of N.J.S.A. 40A:14-
146.14, but they omit the phrase "if any" from their recitation of the provision.
As we explain, the phrase "if any" undermines plaintiffs' claim the provision
supports their claim the volunteer requirement is unlawful. As such and given
the significance of the excluded words to the proper interpretation of the statute,
plaintiffs' decision to omit those words from their brief, and their failure to


                                                                             A-4168-19
                                       29
            [N.J.S.A. 40A:14-146.14(b) (emphasis added).]

We find no support in the plain language of this provision for plaintiffs' claim

the volunteer requirement is unlawful. See DiProspero v. Penn, 183 N.J. 477,

492 (2005) (explaining statutory interpretation requires consideration of the

plain language of the statute because that is the best indicator of legislative

intent).

      In the first instance, the provision does not require the payment of any

compensation to special police officers.      The provision defines only when

special police officers shall be "deemed to be on duty." N.J.S.A. 40A:14-146.14.

Thus, special police officers who are performing public safety functions and are

"receiving compensation, if any, from" the City "at the rates or stipends"

established by ordinance are "deemed to be on duty," and those officers who are

performing those functions and are not being compensated at the rate , if any, in

the ordinance are not deemed to be on duty. The statute does not provide that




account for those words in their argument to this court, is concerning. In any
event, we have decided to attribute the failure to include those words to
inattention, and not a violation of the duty of candor every attorney owes to their
adversaries and this court. See R.P.C. 3.3(a)(1); see also McKenney ex rel
Mckenney, 167 N.J. 359, 371 (2001) (explaining "[l]awyers have an obligation
of candor to each other and to the judicial system").
                                                                             A-4168-19
                                       30
failure to comply with its provisions requires a payment of compensation, and it

does not prohibit a volunteer requirement or mandate any compensation.

      In fact, the statute undermines plaintiffs' claims because it provides that

special police officers may be deemed to be on duty while performing public

safety functions on behalf of the City while not receiving compensation. The

statute's "compensation" condition for deeming a special police officer to be on

duty applies only where compensation "if any" is paid under the applicable

ordinance. By employing the "if any" phrase in the statute, the Legislature

recognized there could be circumstances where a special police officer would

perform public safety functions without any compensation.

      We must give effect to the "if any" phrase in the statute. See In re Att'y

Gen.'s "Directive on Exit Polling: Media & Non-Partisan Pub. Int. Grps.", 200

N.J. 283, 298 (2009) (explaining a court "must presume that every word in a

statute has meaning and is not mere surplusage"); Med. Soc'y of N.J. v. N.J.

Dep't of Law & Pub. Safety, 120 N.J. 18, 26-27 (1990) (explaining a court must

"give effect to every word" of a "statute" so as not to construe it "to render [any]

part of it superfluous"). And the phrase evinces a clear legislative determination

special police officers may perform public safety functions for a municipality




                                                                              A-4168-19
                                        31
without compensation and, where there is no provision for compensation under

the applicable ordinance, the officer shall nonetheless be deemed to be on duty.9

      In sum, we affirm the dismissal of plaintiffs causes of action as to

Ambrose, the award of summary judgment to the remaining defendants, and the

denial of plaintiffs' cross-motion for partial summary judgment because all the

claims, and all plaintiffs' arguments on appeal to the extent we are able to discern

them, are founded on the baseless premise the volunteer requirement in the

General Orders is unlawful. Neither plaintiffs' motion papers before the trial

court nor their brief on appeal points to any statute, constitutional provision, or

decision establishing that is the case.

      The asserted causes of action are also fatally flawed for a second but

equally dipositive reason; plaintiffs, as independent contractors, agreed to the

volunteer requirement as a condition of their appointment and agreement to

perform other services for compensation. Plaintiffs assert, indeed insist, they

are independent contractors, and defendants do not dispute that contention as a

matter of fact or law. An independent contractor is defined as "one who,

carrying on an independent business, contracts to do a piece of work according



9
  Plaintiffs do not argue they are entitled to compensation under whatever City
ordinance authorizes their appointment and compensation, if any.
                                                                              A-4168-19
                                          32
to his own methods, and without being subject to the control of his employer as

to the means by which the result is accomplished, but only as to the result of

work." Est. of Kotsovska, 221 N.J. at 586 (quoting Auletta v. Bergen Ctr. for

Child Dev., 338 N.J. Super. 464, 471 (App. Div. 2001)); see also Bahrle v.

Exxon Corp., 145 N.J. 144, 157 (1996); Restatement (Second) Agency § 2(3)

cmt. (b) (1958) (explaining independent contractors include "all persons who

contract to do something for another but are not servants in doing the work

undertaken").    By definition, an independent contractor has a contractual

relationship with the "employer," Est. of Kotsovska., 221 N.J. at 586, and here

the terms of the relationship between the City and the individual plaintiffs

include the provisions of the General Orders, including the volunteer

requirement.10




10
   In their brief on appeal, plaintiffs incongruously argue special police officers
are independent contractors who do not have a contractual relationship with the
City, and they further illogically claim they have a contractual relationship as
long as it does not include the volunteer requirement. We do not address the
arguments because they are unsupported by competent evidence, and they are
otherwise inconsistent with plaintiffs' repeated claim special police officers are
independent contractors. Indeed, plaintiffs' complaint asserts defendants
breached the covenant of good faith and fair dealing attendant to every contract.
See Wade v. Kessler Inst., 172 N.J. 327, 340 (2002) (noting all "contract[s]
contain[] an implied covenant of good faith and fair dealing").
                                                                             A-4168-19
                                       33
      In asserting their causes of action, the individual plaintiffs ignore the

separate contractual relationships each shares with the City. They also fail to

recognize: they entered into their respective contractual relationships with the

City by voluntarily accepting their appointments as special police officers; they

have no obligation to apply annually for renewal of their appointments; and they

are free to walk away from their appointments as special police officers at any

time. Although they voluntarily entered into their respective relationships with

the City, the individual plaintiffs, through the guise of creatively pleaded but

meritless claims, request that the court rewrite their contracts to eliminate the

singular provision—the volunteer requirement—with which they disagree.

      "It is not the function of the court to rewrite or revise an agreement when

the intent of the parties is clear." Quinn v. Quinn, 225 N.J. 34, 45 (2016). We

"enforce contracts 'based on the intent of the parties, the express terms of the

contract, surrounding circumstances and the underlying purpose of the

contract.'" In re Cnty. of Atl., 230 N.J. 237, 254 (2017) (quoting Manahawkin

Convalescent v. O'Neill, 217 N.J. 99, 118 (2014)). "[W]hen the intent of the

parties is plain and the language [of a contract] is clear and unambiguous, a court




                                                                             A-4168-19
                                       34
must enforce the agreement as written, unless doing so would lead to an absurd

result."11 Quinn, 225 N.J. at 45.

      "In general, and subject to other governing law, '[p]arties have a right to

contract in any way they see fit.'" E.B. v. Div. of Med. Assistance & Health

Servs., 431 N.J. Super. 183, 199 (App. Div. 2013) (alteration in original)

(quoting Triffin v. Bank of Am., 391 N.J. Super. 83, 89 (App. Div. 2007)); see

also Seaview Orthopedics ex rel. Fleming v. Nat'l Healthcare Res., Inc., 366 N.J.

Super. 501, 510 (App. Div. 2004) ("[P]arties [are] free to contract as they deem[]

appropriate, and courts will not rewrite contracts to make better deals for parties

than they freely and voluntarily chose to make for themselves."). We therefore

discern no basis, because plaintiffs offer none, allowing this court to rewrite or

modify the terms of each special police officer's appointment to eliminate their

clearly stated obligation to comply with the volunteer requirement. Again, the


11
   We recognize courts are not bound to enforce contracts that are contrary to
public policy. Sacks Realty Co., Inc. v. Shore, 317 N.J. Super. 258, 269 (App.
Div. 1998). "[S]ources of public policy include legislation; administrative rules,
regulations or decisions; and judicial decisions." Vitale v. Schering-Plough
Corp., 447 N.J. Super. 98, 112 (App. Div. 2016) (alteration in original) (quoting
Hitesman v. Bridgeway Inc., 430 N.J. Super. 198, 218 (App. Div. 2013)). In its
brief on appeal, plaintiffs argue in conclusory fashion the volunteer requirement
is contrary to public policy but, as noted, they fail to identify any statutory,
administrative, or judicial sources of a public policy barring an independent
contractor from agreeing to provide volunteer services as a condition of his or
her retention.
                                                                             A-4168-19
                                       35
special police officers are not compelled to provide the voluntary services; as

independent contractors, they agree to perform those services without

compensation as a condition of their voluntary acceptance of their appointments

as special police officers subject to the requirements of the General Orders.

      Plaintiffs also claim the volunteer requirement violates N.J.S.A. 40A:9-6,

which provides:

            Any person who has held or who may hereafter hold,
            de facto, any office or position in the public service of
            any county or municipality, and who has or shall have
            performed the duties thereof, shall be entitled to the
            emoluments and compensation appropriate to such
            office or position for the time in fact so held and may
            recover therefor in any court of competent jurisdiction,
            notwithstanding any refusal or failure of any other
            person or officer to approve or authorize the payment
            of said emoluments and compensation.

Plaintiffs assert they are "de facto" police officers during the performance of

their service pursuant to the volunteer requirement and, as a result, they are

entitled to "compensation appropriate" for regular police officers during the

performance of those duties. To establish an individual is a "de facto" police

officer entitled to the benefits under N.J.S.A. 40A:9-6, an individual must

establish he or she "held the position," and did "not just . . . assume[] duties" of

the position. Thigpen v. City of E. Orange, 408 N.J. Super. 331, 338 (App. Div.

2009).

                                                                              A-4168-19
                                        36
      Plaintiffs, as special police officers, never hold the position of a police

officer as a matter of law. "[S]pecial police are not the equivalent of regular

police officers who serve on a full-time basis throughout the year and from year

to year. The special has a more limited role, one restricted in time or function

or both." Belmar Policemen's Benevolent Assoc. of Local #50 v. Borough of

Belmar, 89 N.J. 255, 262 (1982). Special police officers are "not . . . members

of the police force of the local unit," N.J.S.A. 40A:14-146.14(a), and their

identification cards and badges must "clearly distinguish" them from "members

of any regular and permanent . . . police department," N.J.S.A. 40A:14-146.6.

Thus, special police officers do not hold the office or position of a regular police

officer such that they are de facto police officers under N.J.S.A. 40:9-6, see

Thigpen, 408 N.J. Super. at 336, and therefore, during their performance of

duties pursuant to the volunteer requirement, they are not entitled to

"compensation" that would otherwise be due regular police officers performing

similar services.

      In sum, we affirm the court's dismissal of plaintiffs' claims as to Ambrose

and the summary judgment award to the remaining defendants, as well as the

denial of plaintiffs' motion for partial summary judgment, because plaintiffs fail




                                                                              A-4168-19
                                        37
to demonstrate the singular basis upon which all the claims are based—that the

volunteer requirement is unlawful—has any support in the law.

      We find it unnecessary to directly address each of plaintiffs' remaining

arguments—all of which we have considered and almost all of which constitute

nothing more a recasting of their claim the volunteer requirement is unlawful. 12


12
    We find plaintiffs arguments concerning qualified immunity are without
sufficient merit to warrant discussion in a written opinion. We do not address
the issue, and we offer no opinion concerning it, because our affirmance of the
dismissal of, and summary judgment on, plaintiffs' causes of action renders a
determination concerning qualified immunity unnecessary.
       It is unnecessary to detail the myriad of statutes and the few cases
plaintiffs' simply list as supporting a finding the volunteer requiremen t violates
public policy or the law. Plaintiff's listing of the authorities is unaccompanied
by any analysis, discussion, explanation, or argument explaining the manner in
which the authorities support or define a public policy applicable here. It is not
the role of this court to forage through a list of authorities to determine if and
how they might apply to the circumstances presented or how they might support
a parties' position. A failure to offer legal argument in support of a claim on
appeal constitutes an abandonment of the issue. Drinker Biddle & Reath LLP,
421 N.J. Super. at 496 n.5.
       Additionally, the authorities cited do not, for various reasons, provide
support for plaintiffs' putative claim the volunteer requirement is, in some
manner, unlawful or violative of public policy where an independent contractor
freely agrees to comply with it by accepting an appointment as a special police
officer. We highlight some of the listed authorities for illustrative purposes.
For example, plaintiffs rely on Rosen v. Smith Barney, Inc., 393 N.J. Super. 578
(App. Div. 2007), for the proposition it is against public policy for an employer
to divert an employee's wages. Rosen is inapposite here because it interpreted
the New Jersey Wage and Hour Law, which applies to an employer's obligations
to properly pay an employee's wages, id. at 585-86, and the statute does not
apply to independent contractors, Hargrove, 220 N.J. at 302-03. Similarly,


                                                                             A-4168-19
                                       38
These remaining arguments are without sufficient merit to warrant any further

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




plaintiffs cite to Roman v. Bergen Logistics, LLC, 456 N.J. Super. 157 (App.
Div. 2018), for the proposition that an employer may not divert an employee's
wages, but the diversion of wages is not an issue in that case.
       Plaintiffs also cites a series of criminal statutes, claiming they are sources
of public policy requiring the invalidation of the volunteer requirement. The
statutes are uniformly inapplicable here. For example, plaintiffs rely on
N.J.S.A. 2C:20-4, which defines the offense of theft by deception, but they do
not allege or present any evidence defendants committed any acts of deception.
See generally State v. Krueger, 241 N.J. Super. 244, 249 (App. Div. 1990)
("Theft by deception occurs where one obtains the property of another by
purposely creating a false impression" (quoting State v. Talley, 184 N.J. Super.
167, 169 (App. Div. 1982), rev'd on other grounds 94 N.J. 385, 388 (1983))).
       Plaintiffs allege only they are independent contractors whose contract
with the City includes the volunteer requirement. Plaintiffs' reliance on N.J.S.A.
2C:20-7, receiving stolen property, and N.J.S.A. 2C:20-8, theft of services, is
also without merit. Those statutes do not apply because they require theft of the
property or services of another. Plaintiffs apparently contend that the property
that was unlawfully taken are the wages to which they would otherwise be
entitled if they did not volunteer to provide them without compensation. The
claim ignores that as independent contractors who accept appointments as
special police officers from the City, special police officers freely agree to
twenty hours of services annually without compensation. Thus, they have no
entitlement to, or a property interest in, the putative wages they claim are the
subject of the alleged thefts under the criminal statutes they rely on in support
of their public policy claim. And there is no theft of their services because they
agreed to provide them without compensation.
                                                                              A-4168-19
                                        39